Citation Nr: 1707072	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  04-38 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to September 1991, including service in the Southwest Asia theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.

In a September 2002 rating decision, the RO denied service connection, inter alia, for seizures and a psychiatric disability.  In March 2008, the Board remanded those issues for the RO to conduct a hearing before a Decision Review Officer (DRO) at the RO.  The DRO conducted the hearing in July 2011.  A copy of the transcript of that hearing has been associated with the Veteran's file.  In August of 2008, the Board again remanded these claims to obtain VA examinations for each issue.  In February 2016, the RO granted service connection for the Veteran's seizure disorder.  As such, with respect to service connection for seizures, the appeal has been granted in full.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In a May 2011 rating decision, the RO, inter alia, declined to reopen a claim of service connection for sleep apnea and denied service connection for asthma.  A hearing before a DRO was conducted in May 2012 regarding these issues.  A copy of the transcript of that hearing has been associated with the Veteran's file.

The issues of service connection for asthma and the reopened claim of sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for sleep apnea; although the Veteran was advised of the RO's decision and of his appellate rights in a February 2009 letter, he neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Additional evidence received since the February 2009 rating decision includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed depressive disorder caused his service-connected seizure disorder.


CONCLUSIONS OF LAW

1.  The February 2009 decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 3.104, 3.156(b), 20.302, 20.1103 (2016).

 2.  As evidence received since the February 2009 RO decision is new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, depressive disorder is the result of service-connected seizure disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a February 2009 rating decision, the RO denied a claim of entitlement to service connection for a sleep disorder on the basis that the evidence of record failed to show a diagnosis of "any chronic organic/respiratory/systemic disability that would be causative and manifest through a sleep condition."

The Veteran subsequently filed a claim service connection for sleep apnea.  However, what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The issue has thus been characterized more broadly as indicated below.

A rating decision issued by the RO in May 2011 declined to reopen the claim for sleep apnea as new and material evidence had not been received.  After the Veteran filed a Notice of Disagreement (NOD) in July 2011, the RO issued an SOC in September 2012 continuing to decline to reopen the claim.   In response to the SOC, the Veteran filed a timely substantive appeal, VA Form 9, indicating that his sleep apnea was the result of "environmental hazards" in Southwest Asia.  The reference to a new theory of entitlement does not in this context constitute a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim"); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence).

Pertinent evidence received since the February 2009 denial of the claim include private treatment records documenting respiratory issues from 2014 through 2015 were received by the VA in January 2016.  Imaging results from X-Ray and CT scans were included in these records.  In September 2015, the Veteran was diagnosed with Severe Obstructive Airways Disease.  The newly received evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118 (VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement).  

For these reasons, the Board finds that the additional evidence received since the previous denial is new and material. The criteria for reopening the claim for service connection for sleep apnea have therefore been met.

Depressive Disorder

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310(a), (b).  

The Veteran has had extensive mental health treatment since leaving active duty.  Most pertinent to the current analysis of entitlement to service connection, the Veteran was diagnosed with major depression in October 1992.  In November 1997 in a medical report from the Veteran's reserve service, the psychiatrist noted the veteran was suffering from "Major Depression Partial Complex Seizures" and was found unfit for continued reserve duty.  VA treatment from 2001 through 2003 notes a diagnosis and treatment of depression.  Specifically, in April 2002, the Veteran's treating psychiatrist noted the Veteran is depressed because of his condition.  It was noted he was referring to his seizures and his inability to continue to drive and conduct normal day-to-day activities due to the seizure condition.

The Veteran was afforded a VA examination in June 2008 and was diagnosed with a depressive disorder.  The Board remanded the psychiatric disability claim in August 2010 to obtain an adequate opinion regarding the etiology of Veteran's diagnosed depressive disorder.  

The Veteran was afforded another examination in November 2011.  The examiner stated the depressive disorder is not related to service.  In the rationale, the examiner did not mention the diagnosed depressive disorder and instead discussed the Veteran's mental health treatment history without any discussion of the previous examiner's diagnosis or the VA treatment records diagnosing major depressive disorder.  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only date and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The June 2008 and November 2011 VA examiners provided essentially no rationale to support the conclusions rendered.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, their conclusions are of little probative value.

Each of the above medical opinions is flawed.  However, even a flawed medical opinion is entitled to some probative weight.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, another remand for yet another medical opinion on this question could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

In light of the Veteran's continuous mental health treatment since 1992;  the repeated diagnosis of major depression; the April 2002 treatment note indicating a connection between the Veteran's seizures and depression, which constitutes a positive medical opinion; the fact that service connection for the Veteran's seizure disorder has been granted; and the low probative value of the opinions in the VA examination reports, the evidence is at least evenly balanced as to whether the Veteran's depressive disorder is caused by his now service-connected seizure disorder.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The application to reopen the claim for service connection for sleep apnea is granted.

Entitlement to service connection for depressive disorder, secondary to service-connected seizure disorder, is granted.  


REMAND

The Veteran asserts that his asthma and sleep apnea are due to environmental hazards he was exposed to during active service in Southwest Asia.  See August 2012 VA Form 9.

Under certain circumstances, service connection may be presumed when the veteran meets the requirements of presumptions established by statute and regulation. Gutierrez v. Principi, 19 Vet.App. 1, 8 (2004).  For Persian Gulf war veterans who exhibit objective manifestations of a qualifying chronic disability, 38 U.S.C. § 1117 (West 2014) provides for presumptive service connection when the disability manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10% or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses." 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1)(i), (ii) (2016). A "qualifying chronic disability" may be one that results from an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness." 38 U.S.C. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(ii).  The term "medically unexplained chronic multisymptom illness" means "a diagnosed illness without conclusive pathology or etiology that is characterized by overlapping symptoms and signs." 38 C.F.R. § 3.317(a)(2)(ii). Unlike other disability compensation claims, claims based on a qualifying chronic disability under section 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather, they are presumptively service related when the requirements of the statute and the regulation are met.  See Gutierrez, 19 Vet. App. at 8. The signs and symptoms that may be manifestations of a medically unexplained chronic multisymptom illness include, but are not limited to, signs or symptoms involving the respiratory system and sleep disturbances.  38 U.S.C. § 1117(g)(8), (9); 38 C.F.R. § 3.317(b)(8),(9).

The Veteran underwent a VA examination in August 2012.  Regarding the claim for asthma, the examiner found that there was not any evidence of asthma treatment until 2010. The examiner rendered a negative opinion, reasoning that that there was a long interval between separation from active service in 1991 and his first treatment in 2010.  Regarding the claim for sleep apnea, the examiner stated there was no evidence of sleep apnea upon examination.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the May 2012 VA examination is inadequate.  The examiner did not consider the Veteran's competent testimony as to his breathing difficulties or indicate the basis for his determination that the Veteran did not have sleep apnea.  Moreover, the absence of a clinical diagnosis of sleep apnea while the Veteran had  sleep disturbances would be consistent with an undiagnosed illness.  Therefore, remand is necessary to provide the Veteran with a new VA examination and opinion.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Afford the Veteran a new VA examination with an examiner with sufficient expertise to address the etiology of the Veteran's asthma and sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should first indicate whether the Veteran has any respiratory or sleep symptoms that cannot be attributed to a known clinical diagnosis.

With regard to any clinically diagnosed respiratory or sleep disorder, the examiner should indicate whether such is at least as likely as not (a 50 percent probability or greater) related to his period of active service or is otherwise etiologically related to his active service, to include exposure to environmental hazards in Southwest Asia and occupational hazards related to his role as generator mechanic on active duty.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions. 

A complete rationale must be provided for any opinions expressed.

2.  Readjudicate the claims for service connection for asthma and sleep apnea.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


